Title: From Abigail Smith Adams to John Quincy Adams, 20 May 1815
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					my dear Son
					Quincy May 20th 1815
				
				This day compleats five weeks since my dear Boys embarked for Liverpool, and now I anticipate their arrival and your, and their Mothers joy at the prospect of meeting them. if it is equal to the pain I felt at parting with them, I can wish you no greater enjoyment. My Reason and judgment, both approved of their going to you, for they were approaching an Age, when more vigilance was necesary, to gaurd their Morals, and protect their innocences, than was, or could be in the power, of advanced Age, to afford. Caution, advice, even precept and example, are but weak barriers, against the ardour of youth, the warmth of passion, and the allurements of pleasure.George had set his mind upon entering colledge this year.—I thought him too young, too premature in his growth for his Age, and that his unripened judgment, would Subject him to become the prey, of every artfull designer, and Such you know there are in all Societies—a mind like Georges, ever active requires no common Share of vigilance, and attention to direct it RightIt is an observation of a judicious writer, that if we expect Boys, Should make valuable Men, they must continue, Some time, in the State of Boys; or they will never make men worth forming,” it is further Said, that against learning, against talents of any kind, nothing can Steady the Head, unless the heart is fortified with real Christianity. in raising the Moral edifice, we must Sink deep in proportion as we build high—Great thoughts make great minds.in our New England States, Rank is less thought of and practised than in any other part of the union. No Native white American will permit himself to be call’d a Servant, or acknowledge a Master. being the yeomanary of the Country, they consider their Rulers as the work of their own hands and as they really are; dependent upon them, for the power they possess—from hence arrises that familiarity in Society, between the rich and the poor; which levels distinction. Not so in Europe—upon this head, you will find it necessary to put the Children upon their gaurd, and to watch over them, as it respects any familiarity with Domesticks—George has by hereditary descent an unrivalled passion for Books. I Should have Supposed that his Grandfathers and your Library would have Satisfied him—but Sometimes he would contract a debt upon that Score. John, not having lived with you, and being younger, Reads and learns, and plays, as other School Boys do—in Some of his habits, he is more correct, than his Brother. I never knew him contract, even a Small debt, without knowing that he had the means to discharge it. he has a little too much, and confidence in himself, and independence, where experience is necessary. I am not a convert to Rousseau plan of Education. in the very Warmth, and impetuosity, of his character I perceive the germ of the most excellent qualities—under your watchfull care, and Study of their different tallents: I have no doubt they will prosper—God grant: they may prove worthy of their Ancestors—In this little history of their Characters, you will perceive my anxiety for them, not any distrust of Your ability to guide and direct them. George has a profound respect for You. John very tender feelings.I fear, now you  are so near to me I shall tax you too heavily—with my Letters—you are so punctual and regular in your Correspondence, and abroad at So eventfull a period of the civilized world, and upon the very Theatre of action, that I am loth to relinquish a Single Letter from you. that from Paris of the 21st of Febry was peculiarly interesting, and personally So. it brought to recollection Scenes of “olden Times” The Family interview, between, the Marquis Le Fayette, at Count de Tracy’s with all the Groupe you describe assembled to See the man, who had interested himself, and obtaind a partial liberation of one of the Family, held as a prisoner in a Foreign Country; together with recollections, of former kindness renderd the Same Family, when Prisoners, which no doubt was felt by the Marquiss, altho in your Letter you do not even allude to it—“Mercy is twice blest. it blesseth him that Gives and him that takes” How much more gratefull are the feelings, which Spring from benevolence and kindness to our fellow Creatures, than all the triumphs of conquerorsI have been much interested in your visit to Madam de Stael. I have been reading her Germany and think it the best of all her Works; which I have read. it is in high reputation here: and much read.—The original of the Letter which you wrote from St Petersburgh in March 1812, giving an account of your interview with her there; never came to hand and the press coppy was So faint, as to render it almost impossible to decypher it. it was laid by for Several months, hopeing to receive the original: when we found it did not come. Susan who has much perseverance, as well as curiosity; assisted by Caroline, and the help of a looking Glass—picked out most of it, and I took it down a few paragraphs are wholy lost. viz your replie to her question “whether you thought it right that America Should declare war against England?” if you have leisure, I Should like an accurate coppy of that Letter. your Letter of Jan‘ry from Brussells has not arrived—the packet in which I presume it was Sent, was lost at Sea—I have also to request coppies of the 3d and Seventh of these Letters Addrest to George upon the Bible, they never arrived.I have already written to you acknowledging your Letter of 19 & 20th March, Since which date we have not received any further accounts. I can only observe that the wrath, and bitterness, So lavishly bestowed upon the Emperor of France, has Subsided in a great degree. astonishment, Awe, and even a Respect for his tallents, his courage, his dareing enterprize has paralized all Parties. the Clergy know not how to pray about him. for him, few orisons are offerd. alass, allass, most of our N England Clergy have been, Ignorant Guides, leading the Blind, taking their opinions from party Newspapers, party Pamphlets, and English Partizens amongst us—to their dishonour, and disgrace, they have published against the President the administration and the Government as Many Bulls as the Popes against Heriticks. Cobbets Sausy letter addrest to them, contains too much truth, and in grose language, but it is even Surpast by that of Some of our Clergy. to my great Regreet, that teachers of Religion should so far forget the Precepts of their divine master, to Respect Rulers—and to live Peacably with all MenMy Paper leaves me only room to Say that I am your / affectionate mother
				
					A Adams
				
				
			